DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-17 and 20 have been examined and rejected. This Office action is responsive to the amendment filed on December 27, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al (U.S. Patent No. 10,534,534), in view of Shin et al (U.S. Patent No. 10,114,418), and further in view of Shim et al (Pub. No. US 2015/0067588).

5-1.	Regarding claims 1 and 11, Cheong teaches the claim comprising: a foldable housing including: a hinge, by disclosing an electronic device having a hinge [column 7, lines 49-50].
Shin teaches a first housing connected to the hinge, the first housing including a first surface facing a first direction and a second surface facing a second direction opposite the first direction, a second housing connected to the hinge and configured to be foldable with the first housing around the hinge, the second housing including a third surface facing a third direction and a fourth surface facing a fourth direction opposite the third direction, wherein the first surface faces the third surface in a folded state, and the third direction is equal to the first direction in an unfolded state, by disclosing that the electronic device has a front and back surface that can have various folding or unfolding states [column 15, lines 30-47; figure 6A].
Cheong teaches a first display extending from the first surface to the third surface to define the first and third surfaces, by disclosing a display on the front surface of the electronic device [column 5, lines 60-63].
Cheong teaches a second display viewable through at least a part of the second or fourth surface, by disclosing a sub display placed on the rear surface of the electronic device [column 6, lines 32-35].
Cheong teaches at least one sensor, by disclosing a strain sensor [column 7, lines 12-15], an angle sensor [column 7, lines 16-19], first sensor [column 7, lines 20-22], and second sensor [column 7, lines 22-25].
a processor disposed in the first housing or the second housing; a memory operatively connected to the processor, by disclosing a processor and memory [column 7, lines 54-60].
Although Cheong discloses displaying a plurality of applications in an unfolded display [column 16, lines 37-52; figure 6B] and displaying information on the external display when folding the electronic device [column 26, lines 28-35, 46-49], Cheong does not expressly teach wherein the memory stores instructions which, when executed, cause the processor to control the electronic device to: simultaneously display a plurality of applications on the first surface and the third surface of the first display in the unfolded state; wherein each of the applications displayed on the first surface and the third surface is included in the plurality of applications; based on the at least one sensor detecting that the foldable housing is changed from the unfolded state to the folded state, simultaneously display, on the second display, a plurality of indications respectively corresponding to each of the plurality of applications displayed on the first surface and the third surface or an application list including each of the plurality of applications. Shin discloses an electronic device having a vertical folding axis passing through the center of the electronic device such that the electronic device may be folded, unfolded, or bent with respect to the folding axis [column 16, lines 55-59]. A state detection sensor measures the unfolding angle of the electronic device to determine whether the electronic device is fully folded, bent, or unfolded [column 18, lines 52-62]. A plurality of widgets associated with applications are displayed on the electronic device in an unfolded form [column 31, lines 17-25; figure 14]. When it is determined that a state changes from the unfolded state to the folded state, the processor may determine icons corresponding to the widgets [column 33, lines 12-19], cause widget shadows to appear at locations corresponding to the widgets [column 33, lines 30-40], and switch the widget shadows to icons at locations corresponding to the widgets [column 33, lines 41-58]. Icons may be used to execute the corresponding application [column 13, lines 1-5]. This would improve the usability of the electronic device by allowing the user to more easily access those applications when 
	Cheong-Shin do not expressly teach receive an input selecting one of the displayed plurality of indications or one of applications in the displayed application list displayed on the second display; and based on receiving the input, simultaneously display, on a portion of the second display displaying the plurality of indications or the application list before the input is received, an application corresponding to the selected indication or the selected application on the application list and a selection region including information about applications of the plurality of indications or the application list that are not selected by the input. Shim discloses displaying an application tray 10 comprising icons representing applications such that selecting an icon in the application executes the application while also displaying the application tray [paragraphs 65, 72; figure 3]. The executed application may be displayed in a pop-up window [paragraph 39] and thus, may simultaneously be displayed on a portion of the display displaying the icons. This would allow a user to more easily identify an application for display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an application tray that allows for simultaneous display of a selected application, as taught by Shim. This would allow a user to more easily identify an application for display. 

5-2.	Regarding claim 2, Cheong-Shin-Shim teach all the limitations of claim 1, wherein the processor is configured to control the electronic device to: split a screen of the first display into a plurality of regions, and display the plurality of applications in the plurality of regions, respectively, by disclosing [Cheong, column 16, lines 37-52; figure 6B; column 21, lines 24-57; figures 13A-C].

5-3.	Regarding claim 3, Cheong-Shin-Shim teach all the limitations of claim 1, wherein the at least one sensor includes at least one of an acceleration sensor, a gyro sensor, or a magnet sensor, by disclosing a gyro sensor, a magnetic sensor, and an acceleration sensor [Cheong, column 7, lines 27-31; column 8, lines 39-51].

5-4.	Regarding claims 4 and 12, Cheong-Shin-Shim teach all the limitations of claims 1 and 11 respectively, wherein the plurality of indications corresponding to the plurality of applications are displayed on the second display in the folded state, and the plurality of indications are displayed on the second display such that location, size and/or shape of the indications correspond to location, size and/or shape of the respective plurality of applications displayed on the first surface and the third surface of the first display, by disclosing that the icons displayed in the folded state that correspond to the widgets displayed in the unfolded state will be displayed based on the location of the widgets in the unfolded state [Shin, column 33, lines 41-58].

6.	Claims 5-6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al (U.S. Patent No. 10,534,534), in view of Shin et al (U.S. Patent No. 10,114,418), in view of Shim et al (Pub. No. US 2015/0067588) and further in view of Nakamura et al (U.S. Patent No. 7,196,676).

6-1.	Regarding claim 5, Cheong-Shin-Shim teach all the limitations of claim 1. Cheong-Shin-Shim do not expressly teach wherein the processor is configured to control the electronic device to: select at least one of the plurality of applications based on priorities of the plurality of applications and display the selected application based on the priority on the second display, and wherein the plurality of applications are assigned priorities based on at least one of a setting value of each application, attribute information of each application, focus information, or history information. Nakamura discloses an apparatus displaying multiple applications on screens in an unfolded state [column 3, lines 20-22, 35-37; 61-67]. When the displays are folded such that a single screen is displayed, the remaining screen will display an application based on priority, in this case the last active application before the displays are folded [column 4, lines 28-38; column 5, lines 28-35]. This would provide the user with the most relevant of the applications when folding the device to reveal a limited display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select, for display on the sub-display of Cheong-Shin-Shim, the last active application before the device was folded, as taught by Nakamura. This would provide the user with the most relevant of the applications when folding the device to reveal a limited display.

6-2.	Regarding claim 6, Cheong-Shin-Shim-Nakamura teach all the limitations of claim 5, wherein the processor is configured to control the electronic device to: provide a list of the plurality of applications through the first display in the unfolded state, receive an input of selecting at least one application in the application list, and assign a high priority to the selected at least one application, by disclosing displaying applications in an unfolded display in a split screen [Cheong, column 16, lines 37-52; figure 6B; column 21, lines 24-57; figures 13A-C] and receiving focus on one of the applications such that when the displays are folded, the remaining screen will display an application based on priority, in this case the last active application before the displays are folded [Nakamura, column 4, lines 28-38; column 5, lines 28-35]. The user can directly edit and update the reference table of priorities [Nakamura, column 7, lines 11-13].

wherein the processor is configured to: determine a focused application, based on an input or a characteristic of the application, by disclosing that a user may make an application active when the device is unfolded [Nakamura, column 4, lines 28-38; column 5, lines 28-35].

6-4.	Regarding claim 13, Cheong-Shin-Shim teach all the limitations of claim 11. Cheong-Shin-Shim do not expressly teach wherein the plurality of applications are assigned priorities based on a setting value of each application, and wherein the method further comprises: displaying one of the plurality of applications on the second display based on the priorities of the plurality of applications. Nakamura discloses an apparatus displaying multiple applications on screens in an unfolded state [column 3, lines 20-22, 35-37; 61-67]. When the displays are folded such that a single screen is displayed, the remaining screen will display an application based on priority, in this case the last active application before the displays are folded [column 4, lines 28-38; column 5, lines 28-35]. This would provide the user with the most relevant of the applications when folding the device to reveal a limited display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select, for display on the sub-display of Cheong-Shin-Shim, the last active application before the device was folded, as taught by Nakamura. This would provide the user with the most relevant of the applications when folding the device to reveal a limited display.
	Cheong-Shin-Shim-Nakamura teach providing a list of the plurality of applications through the first display in the unfolded state; receiving an input of selecting at least one application in the application list; and assigning a high priority to the selected at least one application, by disclosing displaying applications in an unfolded display in a split screen [Cheong, column 16, lines 37-52; figure 6B; column 21, lines 24-57; figures 13A-C] and receiving focus on one of the applications such that when the displays are folded, the remaining screen will display an application based on priority, in this case the [Nakamura, column 4, lines 28-38; column 5, lines 28-35]. The user can directly edit and update the reference table of priorities [Nakamura, column 7, lines 11-13].

6-5.	Regarding claim 15, Cheong-Shin-Shim teach all the limitations of claim 11. Cheong-Shin-Shim do not expressly teach wherein the plurality of applications are assigned priorities based on focus information, and wherein the method further comprises: displaying one of the plurality of applications on the second display based on the priorities of the plurality of applications; and determining a focused application based on an input or a characteristic of the application. Nakamura discloses an apparatus displaying multiple applications on screens in an unfolded state [column 3, lines 20-22, 35-37; 61-67]. A user may make an application active when the device is unfolded and when the displays are folded such that a single screen is displayed, the remaining screen will display an application based on priority, in this case the last active application before the displays are folded [column 4, lines 28-38; column 5, lines 28-35]. This would provide the user with the most relevant of the applications when folding the device to reveal a limited display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select, for display on the sub-display of Cheong-Shin-Shim, the last active application before the device was folded, as taught by Nakamura. This would provide the user with the most relevant of the applications when folding the device to reveal a limited display.

7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al (U.S. Patent No. 10,534,534), in view of Shin et al (U.S. Patent No. 10,114,418), in view of Shim et al (Pub. No. US 2015/0067588), in view of Nakamura et al (U.S. Patent No. 7,196,676), and further in view of Mitchell et al (U.S. Patent No. 6,983,331).

7-1.	Regarding claim 7, Cheong-Shin-Shim-Nakamura teach all the limitations of claim 5. Cheong-Shin-Shim-Nakamura do not expressly teach wherein the processor is configured to: identify whether each application is resizable, and assign a high priority to an application which is resizable. Mitchell discloses that if there is not enough display area left for the smallest nondisplayed content module to fit in remaining display area, modifying the content module 227 [column 14, lines 13-28]. If the resized content module will fit, it will be placed in the display area [column 14, lines 28-31]. Thus, priority is given to those content modules that can be resized to fit within an available display area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give priority to content that are resizable when deciding whether they should be displayed in available space, as taught by Mitchell. This would allow the sub-display to make more efficient use of the display area.

7-2.	Regarding claim 14, Cheong-Shin-Shim teach all the limitations of claim 11. Cheong-Shin-Shim do not expressly teach wherein the plurality of applications are assigned priorities based on attribute information of each application, and wherein the method further comprises: displaying one of the plurality of applications on the second display based on the priories of the plurality of applications. Nakamura discloses an apparatus displaying multiple applications on screens in an unfolded state [column 3, lines 20-22, 35-37; 61-67]. When the displays are folded such that a single screen is displayed, the remaining screen will display an application based on priority, in this case the last active application before the displays are folded [column 4, lines 28-38; column 5, lines 28-35]. The user can directly edit and update the reference table of priorities [column 7, lines 11-13]. This would provide the user with the most relevant of the applications when folding the device to reveal a limited display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
	Cheong-Shin-Shim-Nakamura do not expressly teach identifying whether each application is resizable, and assigning a high priority to an application which is resizable. Mitchell discloses that if there is not enough display area left for the smallest nondisplayed content module to fit in remaining display area, modifying the content module 227 [column 14, lines 13-28]. If the resized content module will fit, it will be placed in the display area [column 14, lines 28-31]. Thus, priority is given to those content modules that can be resized to fit within an available display area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give priority to content that are resizable when deciding whether they should be displayed in available space, as taught by Mitchell. This would allow the sub-display to make more efficient use of the display area.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al (U.S. Patent No. 10,534,534), in view of Shin et al (U.S. Patent No. 10,114,418), in view of Shim et al (Pub. No. US 2015/0067588), in view of Nakamura et al (U.S. Patent No. 7,196,676), and further in view of Balasubramanian (U.S. Patent No. 9,021,375).

8-1.	Regarding claim 9, Cheong-Shin-Shim-Nakamura teach all the limitations of claim 8. Cheong-Shin-Shim-Nakamura do not expressly teach wherein the processor is configured to control the electronic device to display, through the first display, the focused application to be distinguished from other applications among the plurality of application, based on the focus information. Balasubramanian discloses that the in-focus application is indicated by a highlighted window associated with the in-focus application [column 4, lines 17-19]. This would allow the user to more easily identify .

9.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al (U.S. Patent No. 10,534,534), in view of Shin et al (U.S. Patent No. 10,114,418), in view of Shim et al (Pub. No. US 2015/0067588), in view of Nakamura et al (U.S. Patent No. 7,196,676), and further in view of Jung et al (Pub. No. US 2013/0135182).

9-1.	Regarding claim 10, Cheong-Shin-Shim-Nakamura teach all the limitations of claim 5. Cheong-Shin-Shim-Nakamura do not expressly teach wherein the processor is configured to: identify at least one of execution count or execution time of each application executed through the second display, and determine a score of each application based on the identified at least one of execution count or execution time. Jung discloses determining what applications to display in response to a folding action for a flexible display unit based on frequency of use [paragraph 34]. This would provide the user with more relevant applications for the sub-display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prioritize display of applications on the sub-display of Cheong-Shin-Shim-Nakamura based on frequency of use, as taught by Jung. This would provide the user with more relevant applications for the sub-display.

9-2.	Regarding claim 16, Cheong-Shin-Shim teach all the limitations of claim 11. Cheong-Shin-Shim do not expressly teach wherein the plurality of applications are assigned priorities based on history information, and wherein the method further comprises: displaying one of the plurality of applications on the second display based on the priorities of the plurality of applications. Nakamura [column 3, lines 20-22, 35-37; 61-67]. When the displays are folded such that a single screen is displayed, the remaining screen will display an application based on priority, in this case the last active application before the displays are folded [column 4, lines 28-38; column 5, lines 28-35]. The user can directly edit and update the reference table of priorities [column 7, lines 11-13]. This would provide the user with the most relevant of the applications when folding the device to reveal a limited display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select, for display on the sub-display of Cheong-Shin-Shim, the last active application before the device was folded, as taught by Nakamura. This would provide the user with the most relevant of the applications when folding the device to reveal a limited display.
Cheong-Shin-Shim-Nakamura do not expressly teach identifying at least one of execution count or execution time of each application executed through the second display; and determining an score of each application, based on the identified at least one of execution count or execution time. Jung discloses determining what applications to display in response to a folding action for a flexible display unit based on frequency of use [paragraph 34]. This would provide the user with more relevant applications for the sub-display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prioritize display of applications on the sub-display of Cheong-Nakamura based on frequency of use, as taught by Jung. This would provide the user with more relevant applications for the sub-display.

10.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al (U.S. Patent No. 10,534,534), in view Nakamura et al (U.S. Patent No. 7,196,676), in view of Shim et al (Pub. No. US 2015/0067588), in view of Park (U.S. Patent No. 9,575,708), and further in view of Taite et al (Pub. No. US 2016/0372083).

10-1.	Regarding claim 17, Cheong teaches the claim comprising: a first display disposed on a first side of the electronic device and capable of changing a display state, by disclosing a display on the front surface of an electronic device that can be folded [column 5, lines 60-63; figure 1A].
Cheong teaches a second display disposed on a second side of the electronic device opposite to the first side, by disclosing a sub display placed on the rear surface of the electronic device [column 6, lines 32-35].
Cheong teaches at least one sensor, by disclosing a strain sensor [column 7, lines 12-15], an angle sensor [column 7, lines 16-19], first sensor [column 7, lines 20-22], and second sensor [column 7, lines 22-25]. 
Cheong teaches a processor configured to control the electronic device to: display at least one application through the first display in a state where the display state is an unfolded display state of the first display, by disclosing displaying a plurality of applications in an unfolded display [column 16, lines 37-52; figure 6B].
Cheong teaches... identify a change of the display state to a folded display state of the first display through the at least one sensor, by disclosing sensors that detect folding of the device [column 7, lines 12-41].
Although Cheong discloses that upon detecting a folding operation, displaying information related to the executable application on the external display [column 26, lines 28-30, 46-49], Cheong does not expressly teach maintain an execution of the at least one application... when the display state is changed to the folded display state without displaying the at least one application through the second display. Nakamura discloses an apparatus displaying multiple applications on screens in an unfolded state [column 3, lines 20-22, 35-37; 61-67]. When the displays are folded such that a single screen is displayed, the remaining screen will display an application based on priority, in this case the [column 4, lines 28-38; column 5, lines 28-35]. When the display devices are unfolded and all display devices are exposed, the applications are restored [column 5, lines 35-44]. This would allow for faster restoration of applications between a folded and unfolded state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain execution of at least one application when the device is folded without having to display the at least one application on the sub-display of Cheong, as taught by Nakamura. This would allow for faster restoration of applications between a folded and unfolded state.
Cheong-Nakamura do not expressly teach based on detecting a predefined input... display the at least one application through the second display. Shim discloses displaying an application tray 10 comprising icons representing applications that allow a user to select an application for display [paragraphs 65, 72; figure 3]. This would allow a user to more easily identify an application for display when multiple applications are executed in the background [paragraph 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an application tray that allows for simultaneous display of a selected application, as taught by Shim. This would allow a user to more easily identify an application for display when multiple applications are executed in the background.
Cheong-Nakamura-Shim do not expressly teach starting a timer when the display state is changed to the folded display state such that when the timer expires, the device will change to a locked or idle state and no longer maintain execution of the at least one application or be able to detect a predefined input to display the at least one application. That is, Cheong-Nakamura-Shim do not expressly teach that execution of the at least one application is maintained for a specific time from the time point when the display state is changed to the folded display state; that the predefined input is detected within a predetermined time from a time point at which the display state is changed to the folded display state, and based on detecting the predefined input after the predetermined time from the time point at which the display state is changed to the folded display state, display a lock screen or an idle screen through the second display. Park discloses switching the state of a first and second display units to a locked state when user input is not detected in a predetermined time after the folding of the double-sided foldable device [column 32, lines 39-43]. This would provide more security for the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display a lock screen a predetermined time after the folding, as taught by Park. This would provide more security for the user.
Cheong-Nakamura-Shim-Park do not expressly teach wherein the second display is operated in a power saving moved when the display state is the unfolded display state;... in response to identifying the change in the display state to the folded display state, maintain the power saving mode of the second display. Taite discloses a computing device having at least one flexible display screen which may be touchable [paragraph 35]. One or more touch sensors may be used to determine the user’s particular touch or lack thereof on various segments of a flexible screen [paragraph 40]. Contents/preferences logic allow the user to set their own preferences on how they wish to use the multiple segments of flexible screen, such as setting predefined criteria for triggering the darkening of one or more sides of flexible screen based on, for example, certain touches, lack of touches, gestures, gazing of the eyes, tilting of the head, etc. [paragraph 47]. Further, to prevent inactive segments from being accidentally touched by the user and powered on, certain criteria or parameters may be used to distinguish an intentional touch from an accidental touch [paragraph 50]. Thus, the user may set one of multiple display screens on a device as inactive and darkened based on lack of touches. This would help conserve battery life for the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the sub display of Cheong-Nakamura-Shim-Park as inactive and darkened based on lack of touches, as taught by Taite. This would help conserve battery 

10-2.	Regarding claim 20, Cheong-Nakamura-Shim-Park-Taite teach all the limitations of claim 17, wherein the predetermined input is touch input on the second display, by disclosing detecting user input on the external display to display an executing application [Cheong, column 26, lines 46-65; Shim, paragraphs 6, 65, 72; figure 3].

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claims 1, 11, and 17, and the cancellation of claim 18.
	Regarding independent claim 1, Applicant alleges that Cheong et al (U.S. Patent No. 10,534,534) in view of Jeon et al (Pub. No. US 2014/0137041), and further in view of Shim (U.S. Patent No. 6,501,487) do not disclose “simultaneously display a plurality of applications on the first surface and the third surface of the first display in the unfolded State, wherein each of the applications displayed on the first surface and the third surface is included in the plurality of applications,” and “based on the at least one sensor detecting that the foldable housing is changed from the unfolded state to the folded state, simultaneously display, on the second display, a plurality of indications respectively corresponding to each of the plurality of applications displayed on the first surface and the third surface or an application list including each of the plurality of applications,” as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Cheong, in view of Shin et al (U.S. Patent No. 10,114,418), and further in view of Shim. Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
receive an input selecting one or the displayed plurality of indications or one of applications in the displayed application list displayed on the second display,” and “based on receiving the input, simultaneously display, on a portion of the second display displaying the plurality of indications or the application list before the input is received, an application corresponding to the selected indication or the selected application on the application list and a selection region including information about applications of the plurality of indications or the application list that are not selected by the input” as has been amended to the claim because Shim does not disclose that application B in [Shim, figure 3] is displayed on a portion of the display displaying the application tray 10 (e.g., icon 11) before the input is received.
	Contrary to Applicant’s arguments, Shim discloses that the executed application may be displayed in a pop-up window [paragraph 39] and thus, may simultaneously be displayed on a portion of the display displaying the icons.
Similar arguments have been presented for independent claim 11 and thus, Applicant’s arguments are not persuasive for the same reasons.
	Regarding independent claim 17, Applicant alleges that neither Cheong in view of Nakamura et al (U.S. Patent No. 7,196,676), in view of Shim et al (Pub. No. US 2015/0067588), and further in view of Park (U.S. Patent No. 9,575,708) fail to disclose “in response to identifying the change in the display state to the folded display state, maintain the power saving mode of the second display and maintain an execution of the at least one application for a specific time from the time point when the display state is changed to the folded display state without displaying the at least one application through the second display,” as has been amended to the claim. Examiner has rejected claim 17 under 35 U.S.C. 103 as being unpatentable over Cheong, in view Nakamura, in view of Shim, in view of Park, and further in view of Taite et al (Pub. No. US 2016/0372083). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178